Citation Nr: 1124502	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968 and from May 1971 to September 1980.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a total disability rating based on individual unemployability (TDIU).  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

In the present case, service connection is currently in effect for meralgia paresthetica of the left leg, rated as 10 percent disabling; degenerative disc disease of the lumbar spine, rated as 10 percent disabling; duodenal ulcer, rated at a noncompensable rating; laceration of the right index finger, rated at a noncompensable rating; sinusitis, rated at a noncompensable rating; residuals of removal of lentigo of the lower lip, rated at a noncompensable rating; residuals of removal of hemangioma of the upper lip, rated at a noncompensable rating; and scar on the upper left thigh as residuals of lipoma removal, rated at a noncompensable rating.  The Veteran's combined rating is 20 percent.  38 C.F.R. § 4.25 (2010).

Although the Veteran currently fails to meet the required disability percentage ratings under 38 C.F.R. § 4.16(a) (2010), VA is still required to consider the applicability of 38 C.F.R. § 4.16(b) (2010).  See Fisher v. Principi, 4 Vet. App. 57 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).  The record contains evidence that the Veteran is unemployable due to his medical conditions, to include his service-connected disabilities.  Specifically, at his July 2009 hearing before the Board, the Veteran testified that he retired in June 2003 because he could no longer perform his job duties in refrigeration and air conditioning repair.  He stated that "[e]verything got to be just too heavy.  It wasn't heavy in life, but for me it was way too heavy."  Further, on an April 2009 VA examination, the Veteran reported that he experienced severe flare-ups of his low back disability occurring every other day and lasting one to two days.  As to the functional impairments, the Veteran stated that he was bed-ridden during the flare-ups.  He also reported that he could only walk about a quarter mile and he experienced incapacitating episodes once a month due to his service-connected low back disability.  

In adjudicating a claim for TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  Accordingly, the RO must provide the Veteran with a VA medical examination to determine whether the Veteran's service-connected disabilities, together but not in concert with any nonservice-connected disabilities, render the Veteran unable to obtain or retain substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for any of his service-connected disabilities.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must schedule the Veteran for a VA examination to determine the impact that all of his service-connected disabilities have on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  A complete rationale for any opinions expressed must be given.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, which must address all of the evidence of record since the issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

